DETAILED ACTION
Response to Amendment
This office action is in response to communication received on 09/10/2021. The response presented amendment to claim 1 is hereby acknowledged. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Michael J. Wasco on 11/05/2021.
The application has been amended as follows: 
Claim 1 line 11 insert - -, wherein the signal processor has a filter with a filter band that removes parts of the signal not related to deflection of the spring in the pressure regulator and processes the signal to quantify an operating condition of the diaphragm in the pressure regulator- - after “signal”,
Claims 8-20 are cancelled.  
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the most relevant prior art of record includes JP 2006190118 A and US 20140005960 A1. 
JP 2006190118 A discloses a pressure regulator monitoring system for remotely monitoring a pressure regulator, an abnormality detection means for detecting an abnormality of 
US 20140005960 A1 discloses a method comprising: collecting first vibration data from a first sensor operatively coupled to a process control device during a calibration; calculating an operating threshold of the process control device based on the first vibration data; and determining a condition of the process control device if second vibration data associated with the process control device collected after the calibration exceeds the operating threshold.
The prior arts separately or in combination do not appear to teach a signal processor in communication with the accelerometer, the signal processor configured to convert an analog, time-based signal from the accelerometer that corresponds with deflection of the spring in response to movement of the diaphragm into a digital, frequency-based signal, wherein the signal processor having a filter with a filter band that removes parts of the signal not related to deflection of the spring in the pressure regulator, and process the signal to quantify an operating condition of the diaphragm in the pressure regulator in combination with the specific details of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEDEON M KIDANU/Examiner, Art Unit 2861        

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861